Citation Nr: 1105474	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE


1.  Entitlement to an increased evaluation for service-connected 
bilateral weak foot, with plantar callosities, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral lower leg, 
to include the ankles, and knee disorders, to include as 
secondary to bilateral weak foot, with plantar callosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

In an August 2009 decision, the Board denied the claim on appeal.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a January 2010 
Joint Motion for Remand (Joint Motion), the Court remanded this 
appeal in January 2010 for development in compliance with the 
Joint Motion.  In a March 2010 decision, the Board again denied 
the claim on appeal.  The Veteran once again appealed this 
decision to the Court.  Based on an October 2010 Joint Motion, 
the Court remanded the appeal in November 2010 for development in 
compliance with the second Joint Motion.

The issue of service connection for a back disorder, to 
include as secondary to bilateral weak foot, with plantar 
callosities was raised by the Veteran in his substantive 
appeal received in July 2006.  This issue has not been 
developed for appellate review and is referred to the RO 
for appropriate disposition.

The issue of entitlement to service connection for a 
bilateral lower leg, to include the ankles, and knee 
disorders, to include as secondary to bilateral weak foot, 
with plantar callosities is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
the Court remanded the Board's decision with respect to the 
bilateral foot disability issue, finding that the Board's March 
2010 decision failed to provide adequate reasons and bases for 
why the Veteran was not entitled to a separate evaluation for 
hammertoes.  Therefore, the March 11, 2010 failed to provide the 
Veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the Veteran, the March 11, 2010 decision of 
the Board that denied an increased evaluation for service-
connected bilateral weak foot, with plantar callosities, must be 
vacated, and a new decision will be entered as if the March 11, 
2010 decision by the Board had never been issued.


FINDING OF FACT

The medical evidence of record shows that the Veteran's bilateral 
foot disability is manifested by flatfeet, pain, and mildly 
painful callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for weak 
foot, bilateral, with plantar callosities, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in February 2005 
satisfied the duty to notify provisions.  Additional letters were 
also provided to the Veteran in March 2006, October 2007, and May 
2008, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although VCAA notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  This involves a factual determination of 
the current severity of the disability.  Id. at 58.  Staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Service connection for weak foot, bilateral with plantar 
callosities, was granted by a September 1970 rating decision and 
a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5277, effective April 21, 1970.

In a March 2005 VA joints examination report, the Veteran stated 
that his feet were not weak and that the disability had been 
improperly characterized in that manner.  He reported that he 
experienced foot pain that had increased since military service.  
The Veteran reported average foot pain at a level of 9 or 10 on a 
scale from 1 to 10.  He reported that the pain occurred "off and 
on" and could be triggered by any running, walking for more than 
an hour, or without any identifiable triggers.  The Veteran 
reported occasional stiffness, swelling, heat, redness, 
instability, giving way, fatigability, and lack of endurance.  He 
also reported toe and foot numbness after 45 minutes of driving 
or "long" walking.  The Veteran also complained of a plantar 
wart on his left foot since military service that was painful.  
On physical examination, the Veteran limped on the left and was 
able to walk on his toes and heels.  All toes, except for the 
great toes, were hyperflexed.  There was a full range of motion 
in both feet and all toes.  No calluses were seen on the soles of 
the feet.  The diagnoses were recurrent foot pain, lack of 
endurance, and chronic left plantar wart.

In an April 2005 VA outpatient medical report, the Veteran 
complained of foot pain.  He denied alteration of gait, 
alteration of coordination, loss of strength, and numbness.  On 
physical examination, no musculoskeletal abnormalities were 
noted.

In a June 2006 private medical report, the Veteran complained of 
"bad feet."  On physical examination, full range of motion in 
all joints was found.  The Veteran's feet were warm to the touch, 
bilaterally, with strongly palpable dorsalis pedis and posterior 
tibial pulses, bilaterally.  Muscle strength was normal.  The 
Veteran's station and gait were "totally normal" with "quite 
good overall speed, stability, and endurance."  The Veteran did 
not need or use assistive devices and he had no difficulty or 
discomfort with getting on and off of the examination table.  He 
could tandem, toe, and heel walk "extremely well."  The 
examiner stated that the Veteran appeared to be "grossly intact 
and generally quite functional in an . . . orthopedic sense 
without any other overt potentially limiting deficits of any kind 
being readily appreciated."

An April 2008 VA feet examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran complained 
of constant bilateral foot pain at a level of 7 on a scale from 1 
to 10.  He reported that the pain increased to a level of 10 with 
walking or standing for more than 15 minutes.  The Veteran 
reported that he treated the pain with medication and rest.  On 
physical examination, the Veteran was in no distress and was not 
using assistive equipment.  While standing, the Veteran's hind 
feet were "in neutral," and his forefoot had moderate pronation 
with minimal arch.  There was very slight rotation at the great 
toes.  The Veteran was able to walk on his toes and heels and his 
gait was not antalgic.  No abnormalities were noted on sensory or 
strength examination.  Both feet were warm with the right foot 
slightly redder than the left foot.  No dorsalis pedis or 
posterior tibial pulses could be felt on the right.  The Veteran 
had "1+" posterior tibial pulse on the left, but there was no 
palpable dorsalis pedis pulse.  There was mild tenderness over 
the medial aspect of the right foot and the lateral aspect of the 
left foot.  There were mild callosities over the mid-metatarsal 
heads on the left and over the fifth metatarsal head on the 
right.  The callosities were mildly tender.  The examiner stated 
that radiographic examination indicated "possible" bilateral 
hammertoe deformities and possible pes planus.  The impression 
was chronic bilateral flatfeet.


The Veteran's bilateral foot disability is rated under Diagnostic 
Code 5277, which contemplates bilateral weak foot, which is rated 
on the underlying condition.  38 C.F.R. § 4.71a, Diagnostic Code 
5277.  In this case, the medical evidence of record shows that 
the Veteran's underlying service-connected foot disability is 
diagnosed as flatfeet.  Accordingly, the Veteran's bilateral foot 
symptoms are most analogous to an evaluation under Diagnostic 
Code 5276, which contemplates acquired flatfoot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The Schedule provides that assignment of a 10 percent evaluation 
is warranted for acquired flatfoot, both bilateral and 
unilateral, that is moderate in severity with weight-bearing line 
over or medial to the great toe, inward bowing of the atendo 
achillis, pain on manipulation and use of the feet.  Id.  Severe 
flatfoot, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
warrants a 20 percent evaluation if it is unilateral and a 30 
percent evaluation if it is bilateral.  Id.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
atendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, warrants a 30 percent evaluation 
if it is unilateral and a 40 percent evaluation if it is 
bilateral.  Id.

The medical evidence of record shows that the Veteran's bilateral 
foot disability is manifested by pain, limitation of ankle motion 
to 10 degrees of dorsiflexion and 40 degrees of plantar flexion, 
and mildly painful callosities.  The medical evidence of record 
does not show that the Veteran's bilateral foot disability has 
ever been manifested by marked deformity or objective swelling on 
use.  In March 2005, the Veteran reported pain after an hour of 
walking, no calluses were noted, and the Veteran had full range 
of motion in both feet and all toes.  In June 2006, the Veteran's 
station and gait were "totally normal" and he could tandem, 
toe, and heel walk "extremely well."  In April 2008, there was 
tenderness over the medial aspect of the right foot and the 
lateral aspect of the left foot, but it was characterized as 
mild.  Similarly, while callosities were noted, they were 
characterized as mild and were described as being mildly tender.  
The Veteran also had pronation of the forefoot, but it was 
characterized as being moderate in severity.  Accordingly, the 
Veteran's bilateral foot pain and callosities are not sufficient 
to find that his bilateral flatfoot is severe in degree.  As 
such, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5276.

As for other provisions under the Schedule, there is no medical 
evidence that the Veteran currently has weak foot, claw foot, 
Morton's disease, hallux valgus, hallux rigidus, or malunion or 
nonunion of the tarsal or metatarsal bones.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under the 
diagnostic codes corresponding to these symptoms, nor are 
separate evaluations warranted under any of these diagnostic 
codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5283 (2010).

Furthermore, the preponderance of the medical evidence of record 
does not show that the Veteran has ever received a diagnosis of 
hammertoes for VA purposes.  The only medical evidence of record 
which discusses any findings of hammertoes is the April 2008 VA 
feet examination report.  That report stated that on radiographic 
examination, there were findings "which may represent hammertoe 
deformity."  The examiner commented that these x-rays were read 
as "[p]ossible bilateral hammertoe deformities."  These 
statements are speculative and thus do not provide a diagnosis of 
hammertoes for VA purposes.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (stating that medical evidence which merely 
indicated that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such relationship).  
The non-diagnostic nature of these statements is further 
substantiated by the final impression given, which does not 
include a diagnosis of hammertoes in any manner.  Accordingly, a 
separate evaluation for hammertoes is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2010).

The Board has also considered whether application of the 
bilateral factor is warranted for the Veteran's bilateral foot 
disability under 38 C.F.R. § 4.26 (2010).  However, the Schedule 
specifically accounts for the bilateral nature of the disability 
in both the provisions for weak foot, under which the Veteran is 
currently evaluated, and flatfoot, which is most analogous to the 
Veteran's symptoms.  Accordingly, the bilateral factor is not 
applicable to this disability, as its bilateral nature is already 
specifically taken into account when determining the currently 
assigned rating.

While the Veteran has complaints of pain on manipulation and use, 
the objective findings show no more than mild disability.  
Finally, pain on manipulation and use is explicitly mentioned in 
the criteria for evaluation of flatfeet and has thus been 
specifically considered.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The final remaining diagnostic code is Diagnostic Code 5284 for 
other foot injuries without further description.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Under this Diagnostic Code, a 10 
percent evaluation is warranted for moderate foot injuries, a 20 
percent evaluation is warranted for moderately severe foot 
injuries, a 30 percent evaluation is warranted for severe foot 
injuries, and a 40 percent evaluation is warranted for actual 
loss of use of the foot.  Id.  

The medical evidence of record shows that the manifestations of 
the Veteran's bilateral foot disability are not sufficiently 
symptomatic to warrant a characterization of moderate, moderately 
severe, or severe.  The March 2005 VA joints examination report 
stated that on physical examination the only objective 
manifestations noted were limping on the left foot and 
hyperflexed toes.  The April 2005 VA outpatient medical report 
found no musculoskeletal abnormalities.  The June 2006 private 
medical report characterized the findings that were related to 
the Veteran's feet as "normal," "totally normal," "quite 
good," "extremely well," "grossly intact," "generally quite 
functional," and "without any other overt potentially limiting 
deficits of any kind."  The April 2008 VA feet examination 
report found that the Veteran was "in no distress" and had 
"very slight" rotation of the great toes, "mild" tenderness in 
both feet, and "mild" callosities which were "mildly" tender.  
Indeed, the only medical evidence of record which characterizes 
the Veteran's objective manifestations as anything other than 
normal or mild, is the finding of "moderate" pronation in the 
April 2008 VA feet examination report which is specifically 
contemplated by Diagnostic Code 5276.  Given the preponderance of 
the evidence of no or mild disability, this finding alone is not 
sufficient to warrant a characterization of the Veteran's 
bilateral foot disability as moderate in severity.
Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for a bilateral foot disability inadequate.  The Veteran's 
bilateral foot disability was evaluated under to 38 C.F.R. § 
4.71a, Diagnostic Code 5276, the criteria of which is found by 
the Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
bilateral foot disability is manifested by flatfeet, pain, and 
mildly painful callosities.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his bilateral foot 
disorder.  A rating in excess of the currently assigned rating is 
provided for certain manifestations of foot disabilities, 
including acquired flatfoot, but the medical evidence reflects 
that those manifestations are not present in this case.  The 
criteria for a 10 percent rating for the Veteran's 
service-connected bilateral foot disorder more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277.

This issue has also been reviewed with consideration of whether 
staged ratings would be warranted.  While there may have been 
day-to-day fluctuations of the Veteran's bilateral foot disorder, 
the overall disability of the feet has been found, at the most, 
mild, and the evidence shows no distinct periods of time during 
which his bilateral foot disorder has varied to such an extent 
that a rating in excess of 10 percent would be warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.344 
(2010) (VA will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations); see also Hart, 21 Vet. App. 
at 509.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as medical evidence of record does 
not show findings that meet the criteria for a rating in excess 
of 10 percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 
208.


ORDER

The March 11, 2010 decision of the Board that denied an increased 
evaluation for service-connected bilateral weak foot, with 
plantar callosities, is vacated.

An evaluation in excess of 10 percent for weak foot, bilateral, 
with plantar callosities, is denied.


REMAND

In August 2009, the Board remanded the issues of service 
connection for bilateral lower leg and knee disorders, to include 
as secondary to a service-connected bilateral foot disability.  
The record shows no action on these issues and therefore, another 
remand is necessary by the Board, in order for the RO to address 
these issues.

The medical evidence of record includes numerous complaints and 
diagnoses of bilateral lower leg, to include the ankles, and knee 
disorders.  In March 2005, the Veteran was provided with a VA 
joints examination to determine whether any currently diagnosed 
bilateral lower leg, to include the ankles, and knee disorders 
were related to military service or to a service-connected 
disability.  While that report stated that the Veteran's 
bilateral lower leg and knee disorder were not related to his 
service-connected bilateral foot disability, the examiner 
specifically noted that "[t]here was no review of medical 
records" in conjunction with the medical opinion.  As such, the 
March 2005 VA joints examination report does not provide 
competent etiological evidence regarding the Veteran's bilateral 
lower leg, to include the ankles, and knee disorders.  Neither of 
the subsequent VA medical examinations, dated in June 2007 and 
April 2008, provided an opinion as to the etiology of these 
disorders.  As such, the claim must be remanded for another 
medical examination and opinion because the March 2005 VA joints 
examination report is inadequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (if VA provides the Veteran with an 
examination in a service connection claim, the examination must 
be adequate).

Accordingly, these issues are remanded for the following actions:

1.  The Veteran must be afforded a VA 
examination to determine the etiology of 
any leg, ankle, and knee disorders found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following a review of the service and post-
service medical records, the examiner must 
then provide an opinion as to whether any 
leg, ankle, or knee disorder found is 
related to military service or to the 
Veteran's service-connected bilateral foot 
disability.  Any opinion provided must 
include a complete rationale for the 
opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  The RO must then readjudicate the 
claims of entitlement to service connection 
for bilateral lower leg, to include the 
ankles, and bilateral knee disorders and, 
thereafter, if any claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


